Case: 12-10588         Date Filed: 10/02/2012   Page: 1 of 5

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10588
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 6:91-cr-00007-WLS-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellee,

                                                versus

WILLIAM LARRY EASTERWOOD,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Georgia
                                 ________________________

                                           (October 2, 2012)

Before CARNES, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-10588     Date Filed: 10/02/2012   Page: 2 of 5

      William Easterwood appeals his sentence of 60 months’ imprisonment,

imposed after the revocation of his supervised release, pursuant to 18 U.S.C.

§ 3583. Easterwood’s term of supervised release was revoked after he admitted to

having murdered three individuals, one of whom he was ordered not to have

contact with by the probation office. The district court ordered that his revocation

sentence be served consecutive to his three life sentences imposed by the state

court for the murders.

      On appeal, Easterwood argues for the first time that his sentence is

substantively unreasonable and that the district court abused its discretion in

failing to order his sentence to be served concurrently with the state sentences.

The facts that formed the basis of the revocation are the same facts that formed the

basis of the underlying state sentence, and since he received substantial

punishment from the state sentence, the additional term imposed by the district

court, based on identical conduct, is greater than necessary to comply with the

purposes of 18 U.S.C. § 3553(a)(2).

      We review a sentence imposed upon revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir.

2006). A defendant’s sentence is examined for both procedural and substantive

reasonableness under an abuse of discretion standard. United States v. Ellisor, 522

                                          2
              Case: 12-10588     Date Filed: 10/02/2012    Page: 3 of 5

F.3d 1255, 1273 n.25 (11th Cir. 2008).

      The party who challenges the sentence carries the burden of establishing

that the sentence is unreasonable in the light of both the record and the factors in

section 3553(a). United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). When

sentencing a defendant upon revocation of supervised release pursuant to 18

U.S.C. § 3583(e), a district court must consider: (1) the nature and circumstances

of the offense and the history and characteristics of the defendant; (2) the need for

the sentence imposed to afford adequate deterrence to criminal conduct, to protect

the public from further crimes of the defendant, and to provide the defendant with

training, medical care, or correctional treatment; (3) the Sentencing Guidelines’

range; (4) pertinent Sentencing Commission policy statements; (5) the need to

avoid unwarranted sentencing disparities among similarly situated defendants with

similar records; and (6) the need to provide restitution to victims. See 18 U.S.C. §

3583(e) (providing that the court must consider the sentencing factors set forth in

18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D), and (a)(4)-(7) when sentencing a defendant

upon revocation of supervised release); 18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D), and

(a)(4)-(7). Additionally, the sentence a court imposes must be sufficient, but not

greater than necessary, to comply with the purposes set forth in § 3553(a)(2). 18

U.S.C. § 3553(a).

                                          3
               Case: 12-10588     Date Filed: 10/02/2012   Page: 4 of 5

      The policy statements regarding revocation in Chapter Seven of the

Guidelines are merely advisory and not binding, but the district court is

nevertheless required to consider them. United States v. Silva, 443 F.3d 795, 799

(11th Cir. 2006). The introduction to Chapter Seven provides that “at revocation

the court should sanction primarily the defendant’s breach of trust . . . . [and] the

sanction for the violation of trust should be in addition, or consecutive, to any

sentence imposed for the new conduct.” U.S.S.G. Ch. 7, Pt. A, intro. comment.

3(b). The policy statements advise that a sentence resulting from a supervised

release violation “shall be ordered to be served consecutively to any sentence of

imprisonment that the defendant is serving, whether or not the sentence of

imprisonment being served resulted from the conduct that is the basis of the

revocation of probation or supervised release.” U.S.S.G. § 7B1.3(f).

      Easterwood’s sentence is not substantively unreasonable. The district court

both explicitly and implicitly considered the § 3553(a) factors when fashioning its

sentence. Furthermore, Easterwood’s argument, that a concurrent sentence was

sufficient to punish his conduct, fails to acknowledge a goal of revocation

sentences. The 60-month revocation sentence adequately reflects the breach of

trust created after Easterwood made contact with an individual after being

instructed not to by the probation office, and murdered that same woman along

                                           4
              Case: 12-10588   Date Filed: 10/02/2012   Page: 5 of 5

with two others. Accordingly, we affirm his sentence.

      AFFIRMED.




                                        5